Mr. Justice Friend delivered the opinion of the court. Joseph F. Purcell, as a taxpayer, filed a bill of complaint in the superior court of Cook county alleging in substance that Herman N. Bundesen, the regularly elected coroner of Cook county, through his medical staff, was performing unnecessary and illegal autopsies for experimentation and clinical purposes in connection with medical and surgical classroom work of various medical schools in violation of the statutes of this State, and that said autopsies were unnecessary and placed a heavy additional expense on the taxpayers of Cook county. Defendant filed an answer denying the essential allegations of the bill, and upon issue joined the cause was referred to a master in chancery for hearing. The complainant testified before the master, but died before the hearing was concluded, and his administratrix, Josephine Purcell, was substituted as complainant. The master found the equities in favor of complainant, and the chancellor, after hearing the exceptions to the master’s report, entered a decree approving the master’s findings and enjoined the defendant, his agents, physicians and deputies “from holding an autopsy on any dead body found or lying in Cook county, except in a case when the deceased can reasonably be supposed to have come to his or her death by violence of a criminal character, and except also in a case where the cause of death is not known, and concerning which the circumstances evidence violence of a criminal character, or evidence death from criminal means, or where the cause of death is not ascertainable otherwise than by an autopsy,” and assessed the cost of the proceeding, including the master’s charges, against the defendant. • The court will take judicial notice that Herman N. Bundesen is no longer coroner of Cook county. Thielmann v. Burg, 73 Ill. 293; Fisk v. Hopping, 169 Ill. 105. The said injunctive order affected his personal conduct only, and whether the facts justified the issuance of said order or not, the question is now moot. No public interest is involved, and the cause will not be reviewed merely to establish a precedent or determine who shall pay the costs. Wick v. Chicago Tel. Co., 277 Ill. 338; Meyer v. Farmers’ State Bank, 180 Ind. 483; Keller v. Rewers, 189 Ind. 339. For the reasons stated, this appeal will be dismissed. Appeal dismissed. Hebel, P. J., and Wilsoh, J., concur.